EXHIBIT 13.2 Condensed Consolidated Statement of Income Three months ended March 31 2011 (unaudited) Adjusted (millions of Canadian dollars except per share amounts) (Note 1) Revenues Natural Gas Pipelines Oil Pipelines Energy Income from Equity Investments 60 Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest income and other ) ) Income before Income Taxes Income Taxes Expense Current 56 Deferred 73 74 Net Income Net Income Attributable to Non-Controlling Interests 35 36 Net Income Attributable to Controlling Interests Preferred Share Dividends 14 14 Net Income Attributable to Common Shares Net Income per Common Share Basic and Diluted Dividends Declared per Common Share Weighted-average Number of Common Shares (millions) Basic Diluted See accompanying notes to the condensed consolidated financial statements. TRANSCANADA [37 FIRST QUARTER REPORT 2012 Condensed Consolidated Statement of Comprehensive Income Three months ended March 31 (unaudited) Adjusted (millions of Canadian dollars) (Note 1) Net Income Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) ) ) Change in fair value of derivative instruments to hedge the net investments in foreign operations(2) 38 49 Change in fair value of derivative instruments designated as cash flow hedges(3) ) ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges(4) 45 48 Reclassification to Net Income of actuarial (gains)/losses and prior service costs on pension and other post-retirement benefit plans(5) 10 2 Other Comprehensive Loss of Equity Investments(6) 5 2 Other Comprehensive Loss ) ) Comprehensive Income Comprehensive Income Attributable to Non-Controlling Interests 18 21 Comprehensive Income Attributable to Controlling Interests Preferred Share Dividends 14 14 Comprehensive Income Attributable to Common Shares Net of income tax expense of $22 million for the three months ended March 31, 2012 (2011 – expense of $29 million). Net of income tax expense of $11 million for the three months ended March 31, 2012 (2011 – expense of $19 million). Net of income tax recovery of $34 million for the three months ended March 31, 2012 (2011 – recovery of $19 million). Net of income tax expense of $21 million for the three months ended March 31, 2012 (2011 – expense of $25 million). Net of income tax recovery of $4 million for the three months ended March 31, 2012 (2011 – expense of $1 million). Primarily related to reclassification to Net Income of actuarial losses on pension and other post-retirement benefit plans, gains and losses on derivative instruments designated as cash flow hedges, offset by change in gains and losses on derivative instruments designated as cash flow hedges, net of income tax expense of $1 million for the three months ended March 31, 2012 (2011 – expense of $1 million). See accompanying notes to the condensed consolidated financial statements. TRANSCANADA [38 FIRST QUARTER REPORT 2012 Condensed Consolidated Statement of Cash Flows Three months ended March 31 (unaudited) Adjusted (millions of Canadian dollars) (Note 1) Cash Generated from Operations Net income Depreciation and amortization Deferred income taxes 73 74 Income from equity investments ) ) Distributions received from equity investments 53 65 Employee future benefits expense in excess of/(less than) funding 7 (3 ) Other 23 19 (Increase)/decrease in operating working capital ) 19 Net cash provided by operations Investing Activities Capital expenditures ) ) Equity investments ) ) Deferred amounts and other (7 ) 65 Net cash used in investing activities ) ) Financing Activities Dividends on common and preferred shares ) ) Distributions paid to non-controlling interests ) ) Notes payable (repaid)/issued, net ) Long-term debt issued, net of issue costs - Reduction of long-term debt ) ) Common shares issued 14 21 Net cash used in financing activities ) ) Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents ) ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period See accompanying notes to the condensed consolidated financial statements. TRANSCANADA [39 FIRST QUARTER REPORT 2012 Condensed Consolidated Balance Sheet December 31 2011 (unaudited) March 31 Adjusted (millions of Canadian dollars) 2012 (Note 1) ASSETS Current Assets Cash and cash equivalents Accounts receivable Inventories Other Plant, Property and Equipment, net of accumulated depreciation of $15,657 and $15,406, respectively Equity Investments Goodwill Regulatory Assets Intangibles and Other Assets LIABILITIES Current Liabilities Notes payable Accounts payable Accrued interest Current portion of long-term debt Regulatory Liabilities Deferred Amounts Deferred Income Tax Liabilities Long-Term Debt Junior Subordinated Notes EQUITY Common shares, no par value Issued and outstanding: March 31, 2012 - 704 million shares December 31, 2011 - 704 million shares Preferred shares Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Controlling Interests Non-controlling interests Equity Contingencies and Guarantees (Note 8) See accompanying notes to the condensed consolidated financial statements. TRANSCANADA [40 FIRST QUARTER REPORT 2012 Condensed Consolidated Statement of Accumulated Other Comprehensive (Loss)/Income (unaudited) (millions of Canadian dollars) Currency Translation Adjustments Cash Flow Hedges and Other Pension and Other Post-retirement Plan Adjustments Total Balance at December 31, 2011 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) ) - - ) Change in fair value of derivative instruments to hedge net investments in foreign operations(2) 38 - - 38 Change in fair value of derivative instruments designated as cash flow hedges(3) - ) - ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - 45 - 45 Reclassification of actuarial losses and prior service costs on pension and other post-retirement benefit plans(6) - - 10 10 Other Comprehensive Income of equity investments (7) - 1 4 5 Balance at March 31, 2012 ) (unaudited) (adjusted Note 1) (millions of Canadian dollars) Currency Translation Adjustments Cash Flow Hedges and Other Pension and Other Post-retirement Plan Adjustments Total Balance at December 31, 2010 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) ) - - ) Change in fair value of derivative instruments to hedge net investments in foreign operations(2) 49 - - 49 Change in fair value of derivative instruments designated as cash flow hedges(3) - ) - ) Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges(4)(5) - 46 - 46 Reclassification of actuarial losses and prior service costs on pension and other post-retirement benefit plans(6) - - 2 2 Other Comprehensive (Loss)/Income of equity investments (7) - (2 ) 4 2 Balance at March 31, 2011 ) Net of income tax expense of $22 million and non-controlling interest losses of $17 million for the three months ended March 31, 2012 (2011 – expense of $29 million; loss of $18 million). Net of income tax expense of $11 million for the three months ended March 31, 2012 (2011 – expense of $19 million). Net of income tax recovery of $34 million and non-controlling interest losses of nil for the three months ended March 31, 2012 (2011 – recovery of $19 million; gain of $1 million). Net of income tax expense of $21 million and non-controlling interest losses of nil for the three months ended March 31, 2012 (2011 – expense of $25 million; gain of $2 million). Losses related to cash flow hedges reported in AOCI and expected to be reclassified to Net Income in the next 12 months are estimated to be $197 million ($120 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. Net of income tax recovery of $4 million for the three months ended March 31, 2012 (2011 – expense of $1 million). Primarily related to reclassification to Net Income of actuarial losses on pension and other post-retirement benefit plans, reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges, partially offset by changes in gains and losses on derivative instruments designated as cash flow hedges, net of income tax expense of $1 million for the three months ended March 31, 2012 (2011 – expense of $1 million). See accompanying notes to the condensed consolidated financial statements. TRANSCANADA [41 FIRST QUARTER REPORT 2012 Condensed Consolidated Statement of Equity Three months ended March 31 2011 (unaudited) Adjusted (millions of Canadian dollars) 2012 (Note 1) Common Shares Balance at beginning of period Shares issued under dividend reinvestment plan - 93 Proceeds from shares issued on exercise of stock options 15 21 Balance at end of period Preferred Shares Balance at beginning and end of period Additional Paid-In Capital Balance at beginning of period Exercise of stock options, net of issuance (1 ) - Balance at end of period Retained Earnings Balance at beginning of period Net income attributable to controlling interests Common share dividends ) ) Preferred share dividends ) ) Balance at end of period Accumulated Other Comprehensive Loss Balance at beginning of period ) ) Other comprehensive loss ) ) Balance at end of period ) ) Equity Attributable to Controlling Interests Equity Attributable to Non-Controlling Interests Balance at beginning of period Net income attributable to non-controlling interest 35 36 Other comprehensive loss attributable to non-controlling interest ) ) Distributions to non-controlling interests ) ) Other (3
